

117 HR 4688 IH: Federal Agency Customer Experience Act of 2021
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4688IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Connolly (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the collection of voluntary feedback on services provided by agencies, and for other purposes.1.Short titleThis Act may be cited as the Federal Agency Customer Experience Act of 2021.2.Findings; sense of Congress(a)FindingsCongress finds that—(1)the Federal Government serves the people of the United States and should seek to continually improve public services provided by the Federal Government based on customer feedback;(2)the people of the United States deserve a Federal Government that provides efficient, effective, equitable, and high-quality services and customer experiences across multiple channels;(3)many agencies, offices, programs, and Federal employees provide excellent customer experiences to individuals, but many parts of the Federal Government still fall short on delivering the customer experience that individuals have come to expect from the private sector;(4)according to the 2020 American Customer Satisfaction Index, the Federal Government ranks among the bottom of all industries in the United States in customer satisfaction;(5)providing an equitable, reliable, transparent, and responsive customer experience to individuals improves the confidence of the people of the United States in their Government and helps agencies achieve greater impact and fulfill their missions; and(6)improving service to individuals requires agencies to work across organizational boundaries, leverage technology, collect and share standardized data, and develop customer-centered mindsets and experience strategies.(b)Sense of CongressIt is the sense of Congress that—(1)all agencies should strive to provide a high-quality, courteous, effective, and efficient customer experience to the people of the United States and seek to measure, collect, report, and use metrics relating to the experience of individuals interacting with agencies to continually improve the customer experience of the people of the United States; and(2)adequate Federal funding is needed to ensure agency staffing levels that can provide the public with an improved customer experience.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)AgencyThe term agency has the meaning given the term in section 3502 of title 44, United States Code.(3)Covered agencyThe term covered agency means an agency or component of an agency that is required by the Director to collect voluntary customer experience feedback for purposes of section 5, based on an assessment of the components and programs of the agency with the highest impact on or number of interactions with individuals or entities.(4)DirectorThe term Director means the Director of the Office of Management and Budget.(5)Voluntary customer experience feedbackThe term voluntary customer experience feedback means the submission of information, an opinion, or a concern to an agency by an individual or entity that—(A)is voluntarily made by the individual or entity; and(B)relates to—(i)a particular service provided to the individual or entity by the agency; or(ii)an interaction of the individual or entity with the agency.4.Guidelines for voluntary customer experience feedbackEach agency that solicits voluntary customer experience feedback shall ensure that—(1)individuals and entities providing responses to the solicitation of voluntary customer experience feedback have the option to remain anonymous;(2)individuals and entities that decline to participate in the solicitation of voluntary customer experience feedback are not treated differently by the agency for purposes of providing services or information;(3)the solicitation includes—(A)the fewest number of questions as is practicable; and(B)not more than 10 questions;(4)the voluntary nature of the solicitation is clear;(5)the proposed solicitation of voluntary customer experience feedback will contribute to improved customer experience;(6)solicitations of voluntary customer experience feedback are limited to 1 solicitation per interaction with an individual or entity;(7)to the extent practicable, the solicitation of voluntary customer experience feedback is made at the point of service with an individual or entity;(8)instruments for collecting voluntary customer experience feedback are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and(9)internal agency data governance policies remain in effect with respect to the collection of voluntary customer experience feedback from individuals and entities.5.Customer experience data collection(a)Collection of responsesThe head of each covered agency, assisted by and in coordination with the senior accountable official for customer experience of the covered agency, shall collect voluntary customer experience feedback with respect to services of or interactions with the covered agency.(b)Content of questions(1)Standardized questionsThe Director, in coordination with the Administrator, shall develop a set of standardized questions for use by covered agencies in collecting voluntary customer experience feedback under this section that address—(A)overall satisfaction of individuals or entities with the specific interaction or service received;(B)the extent to which individuals or entities were able to accomplish the intended task or purpose of those individuals or entities;(C)whether an individual or entity was treated with respect and professionalism;(D)whether an individual or entity believes that the individual or entity was served in a timely manner; and(E)any additional metrics determined by the Director, in coordination with the Administrator.(2)Additional questionsIn addition to the questions developed under paragraph (1), the senior accountable official for customer experience of a covered agency may develop questions relevant to the specific operations or programs of the covered agency.(c)Additional requirementsTo the extent practicable—(1)each covered agency shall collect voluntary customer experience feedback across every platform or channel through which the covered agency interacts with individuals or other entities to deliver information or services; and(2)voluntary customer experience feedback collected under this section shall be tied to specific transactions or interactions with customers of the covered agency.(d)Exemption from public notice and commentThe requirements of section 3506(c)(2)(A) and subparagraphs (B) and (D) of subsection (a)(1) and subsection (b) of section 3507 of title 44, United States Code, shall not apply to the collection of voluntary customer experience feedback by an agency that meets the requirements of this Act.(e)Report(1)In generalNot later than 1 year after the date of enactment of this Act and not less frequently than quarterly thereafter, each covered agency shall submit to the Director, in a manner determined by the Director, an aggregated report on each solicitation of voluntary customer experience feedback from individuals and entities conducted by the covered agency, which shall include—(A)the intended purpose of the solicitation;(B)the appropriate point of contact within the covered agency for the solicitation;(C)the questions or survey instrument submitted to members of the public as part of the solicitation;(D)a description of how the covered agency uses the voluntary customer experience feedback from the solicitation to improve the customer experience of the covered agency; and(E)the results of the solicitation, including—(i)the responses collected;(ii)the total number of survey responses; and(iii)the rate of response for the solicitation.(2)Centralized websiteThe Director shall—(A)include and maintain on a publicly available website the information provided by covered agencies under paragraph (1); and(B)for the purpose of subparagraph (A), establish a website or make use of an existing website, such as the website required under section 1122 of title 31, United States Code.6.Customer experience report(a)In generalNot later than 450 days after the date on which all covered agencies have submitted the first reports to the Director required under section 5(e)(1), and every 2 years thereafter until the date that is 10 years after such date, the Comptroller General of the United States shall make publicly available and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report assessing the data collected and reported by the covered agencies.(b)ContentsThe report required under subsection (a) shall include—(1)a summary of the information required to be submitted by covered agencies under section 5(e)(1);(2)a description of how each covered agency used the voluntary customer experience feedback received by the covered agency to improve the customer experience of the covered agency; and(3)an assessment of the quality of the data collected under this Act and, if applicable, recommendations to improve that quality.7.Restriction on use of informationNo information collected pursuant to this Act may be used in any appraisal of the job performance of a Federal employee under chapter 43 of title 5, United States Code, or any other provision of law.